
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.9



TELEWEST COMMUNICATIONS GROUP LTD
STATEMENT OF TERMS AND CONDITIONS


Employer:   TELEWEST COMMUNICATIONS GROUP LTD
("the Company")
Genesis Business Park, Albert Drive,
Woking, Surrey GU21 5RW
Employee:
 
Neil Smith
27 Broom Farm Close, Nailsea, Bristol BS48 4YI
Initial place of employment will be:
 
Genesis Business Park, Albert Drive, Woking, Surrey, GU21 5RW

        This statement should be read to conjunction with the Company Handbook
and policies. The Handbook does not form part of your contract of employment,
unless specifically stated, and is intended to be for guidance only.

1.     Commencement of Employment

Your employment under this contract will commence on a date still to be
confirmed and your period of continuous employment for the purposes of the
Employment Rights Act 1996 (or as amended) will commence on your agreed start
date.

Unless otherwise deemed by law or agreed between you and the Company, no period
of employment with a previous employer or the Company shall be treated as
continuous with any period of employment by the Company.

2.     Position

You will be employed as Group Financial Controller, Grade D.*

In this position you will report to the Group Finance Director of Telewest
Communications Group Ltd.*

*(Refer to attached letter)

You are required to comply with all the Company's rules and policies. The
Company reserves the right to vary any of these rules, regulations and policies,
or to introduce new ones and you will be notified of any such changes.

From time to time, you may be required to undertake the duties of absent
colleagues or to assist in other departments/teams where the work load may be
particularly high, to ensure that the Company's business needs are met.

You agree that you will diligently perform all duties assigned to you and that
you will use your best endeavours to further the interests of the Company.

3.     Hours of Work

You will be required to work a minimum of 37.5 hours per week. Your normal hours
of work will be between 9.00 am and 5.30 pm Monday to Friday. The Company
reserves the right to alter these hours from time to time to meet the needs of
the business. At the discretion of the Management,

1

--------------------------------------------------------------------------------



you may be required to work outside or in excess of these normal working hours
to meet the Company's requirements. If this is necessary payment for overtime
will not be given.

The Company's policy under the Working Time Regulations 1998 stipulates that
your hours of work including overtime and call out, may exceed an average of
48 hours per week when averaged over 17 weeks. By signing this statement of
Terms and Conditions, you agree to work more then 48 hours per week, when
averaged over 17 weeks, as and when required. This agreement will be effective
unless you give written notice to your manager, before signing this agreement,
signed and dated by you, that you do not wish to work in excess of an average of
48 hours per week, over 17 weeks.

4.     Mobility

Your initial place of work is as stated above.

You may be required to work at another establishment of the Company, further to
reasonable notice, either temporarily or permanently, as the business may
necessitate. In the event of a change of work place, you will be entitled to
receive benefits under either the relevant Short Term Mobility or Relocation
policy.

5.     Payment

Your basic salary will be at the rate of £150,000 or such other sums as may be
notified to you in writing. Your salary will be reviewed on lst April 2001, but
will not necessarily be increased.

In addition, the Company operates an annual bonus scheme. Under the terms of the
current scheme, your bonus opportunity would be 0-25-50% payable on performance
against Company and personal objectives. To qualify for a bonus payment, you
must actually be employed at the time the bonus payment is paid. The scheme
rules may be found on the bonus plan booklet, available from your HR department.
The bonus is discretionary and may be changed or withdrawn, as appropriate, at
the complete discretion of the Company. The annual bonus is paid for objectives
achieved during the previous year.

Your salary will be payable monthly on the closest preceding working day to the
26th of each month. This will be paid 26 days in arrears, the remainder of the
month in advance and net of all standard and agreed deductions. You agree that
during the period of your employment you will maintain a Bank, Building Society
or similar account for the purpose of receiving the payment of your salary.

The Company reserves the right to deduct from your remuneration, and you agree
that the Company will deduct from your remuneration, any monies due to the
Company and notified to you, at any time that such a debt accrues or from final
payment due on the termination of employment. The Company reserves the right to
claim any shortfall from you, and you agree to pay this, should insufficient
monies exist in your final salary, This includes any payment of training pay,
salary advances. or such loans, any monies owing under any Concessionary
Services arrangements or any other payments issued either at commencement of
employment, or at any time during employment and any monies owing according to
the company vehicle policy. This clause will also apply in cases of overpayment
of any remuneration or any other payments (statutory or discretionary) made by
error or through any misrepresentation otherwise by the Company, you or any
third party. The Company also reserves the right to withhold payment or deduct
from salary a day's pay for each unauthorised day of absence.

2

--------------------------------------------------------------------------------






6.     Termination of Employment

The Company may terminate your employment by serving you 12 months notice is
writing. If you with to terminate your employment you must give 6 months notice
in writing.

The Company may pay salary in lieu as an alternative to you working out the
notice period. The Company reserves the right to terminate your employment
without notice and without payment in lieu of notice in cases of gross
misconduct and after a full investigation has taken place.

During your period of notice, whether given by you or the Company, the Company
may refuse to allow holiday to be taken, if deemed appropriate. Alternatively,
during any period of notice, the Company may require you to take any outstanding
holiday.

The Company may, with reasonable cause, suspend you from your employment on full
basic salary (including "On Target Earnings") at any time.

On termination of your employment you are required immediately to surrender to
the Company in accordance with its instruction all books, documents, papers,
reports and copies thereof and all other property belonging to the Company or
associated Company or relating to its business affairs or dealings which are in
your possession or under your control, including any car, portable computer, and
mobile phone or pager provided with your employment.

You may be required, during any period of notice of termination given either by
yourself or the Company, at the request of the Company, to take leave during
which you will be entitled to normal remuneration and benefits. You may not be
required to attend at work, nor to carry out any duties, but you would be
required to ensure that you are available at all times during that period at the
request of the Company. You would during this period, not be entitled to access
to the Company's premises without prior permission from your manager.

You will be required to immediately return all Company documentation and other
materials in your possession.

7.     Change of Terms and Conditions of Employment

From time to time there may be variations in your Terms and Conditions of
employment. Any changes will be notified to you in a statement of variation to
our original Statement of Terms and Conditions. Your agreement to any change
will be sought at least one month before the change becomes effective. You will
be notified of any such change and will be considered to have been accepted by
you if you continue to work in accordance with the change in terms for a period
of one month.

8.     Restrictive Covenants during and after employment

a.You agree that you will not either during your employment, or during the six
month period after the termination (for whatever reason) either on your own
account or in conjunction with or on behalf of any other person, attempt to
solicit or entice away from the Company or on behalf of say other person,
attempt to solicit or entice away from any associated Company, any individual
who is an employee of the Company, any individual who is contracted to render
services to any such Company, or any related "team" of such individuals. You
agree that this enticement may be by means of supplying names or expressing
suitability or otherwise. In both cases, such individuals may be those, known to
you by reputation, or because you had business dealings with such persons,
during your employment with the Company, whether or not such persons would
commit a breach of contract themselves, by reason of leaving service.

3

--------------------------------------------------------------------------------



b.You agree that you will not, either during your employment or during the six
month period from the termination of your employment, (for whatever reason) be
directly or indirectly concerned, involved or interested (other than as a
shareholder) in any business, company or firm carrying on a business of a type
which is likely to be in competition with any business carried on at the date of
termination by the Company or any subsidiary or associated company, within the
year preceding the termination of employment with which you had any involvement.

c.You agree that you will not for a period of six months from the termination of
employment (for whatever reason) solicit orders or custom from, or accept orders
and custom from any individual or company who within a period of two years
before the termination of your employment bought or considered or agreed to buy,
hire, hired on a credit agreement or otherwise agreed or considered purchasing
goods or services from the Company, or any of its subsidiary or associated
company, and with whom you may have had contact during the two years prior to
the termination of your employment.

d.You agree that you will not, either during the course of your employment or
for a period of six months from the termination of employment (for whatever
reason) try to influence in any way the relationship between any of the
Company's suppliers, customers or employees of the Company or of any subsidiary
of or associated company.

e.You agree that you will not at any time after the termination of your
employment (for whatever reason) use the name of the Company or any group
company or any name likely to cause confusion therewith in the minds of the
public for the purposes of the business similar to or competing, with any
business carried on by the Company or any other group company, either by using a
name as part of a corporate name or otherwise.

f.You agree that you will not at any time, after termination of your employment
(for whatever reason) represent yourself as being in any way connected with or
interested in the Company or any other group company.

g.You and the Company agree that the covenants set out in the sub sections
a to f inclusive are separate and severable and enforceable accordingly. Whilst
the restrictions are considered by the Company and you to be reasonable in all
the circumstances at this date, it is acknowledged that restrictions of such a
nature may be invalid because of changes in circumstances or other unforeseen
reasons, then accordingly if any of the restrictions shall be adjudged to be
void or ineffective for whatever reason but would be valid and effective if part
of the wording thereof were deleted or the period thereof reduced, they shall
apply with such modification as may be necessary to make them valid and
effective.

9.     Pension Scheme

The Company operates a contributory pension scheme which you will be eligible to
join on commencement of employment. For further details please refer to the
Telewest Pension Plan booklet.

10.   Company Car

You will be entitled to a Company Vehicle or equivalent Cash Allowance as set
out in Appendix B.

11.   Other Benefits

You will be entitled to Company benefits as set out in Appendix D.

4

--------------------------------------------------------------------------------



l2.    Expenses

The Company will reimburse you for any reasonable expenses properly incurred by
you while performing your duties on behalf of the Company, subject to such
expenses being within the relevant Company Travel & Expenses Policy of the
Company (as amended from time to time) and to your producing receipts in respect
of such expenses.

13.   Holidays

The holiday year runs from 1 January to 31 December. Your basic holiday
entitlement is 23 working days, in each calendar year. Entitlement is accrued
for each complete month worked. Upon reaching three year's continuous service
with Telewest your annual holiday will increase by one day per year of service
thereafter up to a maximum of 25 days. Employees who work less than 37.5 hours
per week will be entitled to paid holiday pro-rata in accordance with the number
of hours worked per week. If your employment commenced or terminates part way
through the holiday year, your entitlement to holidays during that year will be
assessed on a pro-rata basis. Holidays must be taken at times convenient to the
Company and at least 14 days notice of intention to take holiday must be given
to your immediate manager. No more than 10 working days holiday may be taken at
any one time unless prior permission is given by your immediate manager.

You are required to take at least 20 days of your holiday entitlement each year,
(or pro-rata as appropriate). It may be possible to carry over entitlement to
excess of these 20 days (but only up to a maximum of 5 days), by prior
arrangement with your manager and must be taken by 31 March, the following year.
Holidays which have been accrued but not taken will be accrued on the basis of
complete months worked only.

(a)Holiday Pay

Holiday pay is payable at the on target earning rate. Any excess of holiday
taken over earned entitlement will be deducted from your entitlement to final
pay on leaving. if this amount is in excess of your final pay, we may seek to
recover this money from you. Payment for any unused entitlement on leaving will
be added to your final salary.

(b)Public Holidays

Public Holidays are in addition to annual holidays and are as follows:

Good Friday, Easter Monday, May Day Holiday, Spring Bank Holiday, August Bank
Holiday, Christmas Day, Boxing Day, New Years Day and any other day as decreed
by Parliament.

You may be required to work some Public Holidays in accordance with your work
rota, should this be the case you will receive payments in accordance with the
Company Policy.

14.   Sickness, Absence and Sick Pay

The procedure to follow in the event of sickness or injury preventing you from
attending work can be found in the Company Handbook. Your entitlement to sick
pay is under the statutory sick pay scheme and the Company's sick pay scheme.
Sick pay is based on "on target earnings" pay inclusive any statutory sick pay,
where applicable.

5

--------------------------------------------------------------------------------



Company Sick Pay

 
 
   
  Up to one year of continuous service   3 weeks
 
Between 1 and 2 years of continuous service
 
6 weeks
 
Over 2 years
 
13 weeks

Company sick pay is paid as appropriate, on a rolling twelve month basis,
starting with the date of commencement of employment. It is only paid at the
discretion of the Company, where the Company/Company Doctor believes that the
illness is bona fide.

Short Team Disability

Provides a maximum of 13 weeks of pay for employees ("on target earnings" as
appropriate) with more the than one years service. This payment is available
once the Company Sick Pay Entitlement has been exhausted and is at the
discretion of your Functional Director.

Permanent Health Insurance

See Appendix D.

For further details please refer to the Company Handbook.

The availability of these sickness benefits does not preclude dismissal, on the
ground of incapability and the Company reserves the right to take this course of
action, as it deems appropriate, prior to any of the above benefits becoming
effective, or indeed during the course of payment of any of them.

Following receipt of your completed medical questionnaire, on commencement of
employment, the Company reserves the right to request you to undergo a medical
examination, by a doctor appointed by the Company or to request a report from
your own General Practitioner/Consultant. This is subject to your rights under
the Access to Medical Reports Act 1988. The results obtained must be considered
satisfactory to the Company and your employment may not be confirmed until such
a satisfactory result is available.

At any time during your employment, your sickness record may be reviewed and you
may be asked to attend a medical examination with a doctor appointed by the
Company or to consent to a report taken from your own General Practitioner or
Consultant.

In all cases, the provisions of the Disability Discrimination Act 1995 will be
considered by the Company and your rights under the Access to Medical Reports
Act 1988 will be preserved.

15.   Maternity/Paternity Provisions

Female employees are entitled to maternity leave and pay in accordance with
statutory and Company provisions. You are required to inform the Company, as
soon as you are in a position to do so, that your pregnancy has been confirmed.
Details are to be found in the "Maternity policy" available from your HR
department.

Male employees are entitled to 3 days paid leave, to be taken at the time of
your wife or partner having a baby. Statutory Parental leave entitlements are
detailed in the "Parental Leave" policy. This is available from your HR
department.

6

--------------------------------------------------------------------------------






16.   Grievance and Discipline

Grievance Procedure

If you have a grievance regarding your employment you should refer to the
grievance procedure which is set out in the Company Handbook

Disciplinary Procedure

The disciplinary rules are also to be found in the Company Handbook.

17.   Performance Appraisal

In relation to the performance of your duties, you will be required to
participate in the appraisal scheme operated within the Company, subject to any
amendments or modifications that may be made to the scheme. For this purpose,
participation means being involved in the scheme as an appraisee, or appraiser,
or both. Review of salary, from time to time will be affected by the outcome of
the annual appraisal.

18.   Collective Agreement

There is no collective agreement in force which directly affects the terms and
conditions of your employment.

19.   Employment outside the United Kingdom

There are no particulars to be given to you relating to employment outside the
United Kingdom.

20.   Fidelity

The contractual relationship between you and the Company is founded on trust.
Any breach of this trust by you, such as the unauthorised disclosure to a third
party of confidential information about matters connected with the business,
will render you liable to disciplinary action, and/or to civil proceedings to
restrain you from disclosing the information to a third party, or from making
personal use of it without authority from a Senior Manager/Director, or for
damages if loss to the Company results from an unauthorised disclosure. This
restriction shall continue to apply after the termination of your employment
without limitation in time, but shall cease to apply to any information of
knowledge which may subsequently come into the public domain other than by way
of authorised disclosure.

Nothing in this agreement shall restrict the rights of the employee from making
a protected disclosure under the Public Interest Disclosure Act 1998, as
amended.

All records, documents, other papers and computer data (together with any copies
of extracts thereof), made or acquired by you in the course of your employment
shall be the property of the Company and must be returned on the termination of
your employment. The copyright in all such records, documents and papers shall
at all times belong to the Company.

21.   Inventions and Copyright

You agree to disclose and assign to the Company all interests, sale or joint, in
improvements or inventions devised wholly or partly by you, or as a result of
your employment. Such improvements or inventions may pertain to the products and
business of the Company, of the parent or any subsidiary company, division or
associated company, whether or not such improvement or invention is patentable.
You agree to disclose and assign all papers and impart all information as

7

--------------------------------------------------------------------------------



may be necessary for such improvements or inventions. The copyright in all cases
will, at all times, belong to the Company.

If your work with the Company involves you in handling confidential information
in this respect, making inventions or the creation of copyright material, you
will be required to sign an additional agreement relating to the protection of
this material.

22.   Exclusivity of Service

You are required to devote your full time attention and abilities to your job
during working hours, and to act in the best interests of the Company at all
times.

You must not, without the written consent of the Company, be in any way directly
or indirectly engaged or concerned with any other business or undertaking where
this is likely to be in conflict with the interests of the Company. However,
this does not preclude you holding no more than 5% equity in any Company which
is quoted on a recognised Stock Exchange.

23.   Gifts and Gratuities

You may not at any time accept any gift, gratuity or any other benefit in cash
or kind, offered by any supplier, customer, or prospective supplier or customer
or other third party, without the prior written consent of the Company.

24.   Definition of "Associated Company"

In this Agreement "associated company" includes any firm, company, corporation
or other organisation which:

24.1is directly or indirectly controlled by the Company; or

24.2directly or indirectly controls the Company; or

24.3is directly or indirectly controlled by a third party who directly or
indirectly controls the Company.

25.   Duty to Report

        It is expected that you will act with due diligence and upmost honesty
at all times. The Company sees it as your duty to report any acts of misconduct,
dishonesty, breach of Company rules committed, contemplated, or discussed by
another member of staff or any other third party. A failure to do so on your
part may be regarded as serious and could lead to disciplinary action being
taken against you, up to and including dismissal.

Your employment rights will be protected by the Public Interest Disclosure Act
1998, or as amended.

26.   Notification of Convictions

You are required to notify your manager if you are charged with any offence or
convicted. This is either prior to or during your employment and is subject to
The Rehabilitation of Offenders Act 1974. Failure to disclose charges or
convictions may result in disciplinary action being taken against you, up to and
including dismissal.

27.   Internal Investigation

Fraud and Security investigators may investigate any member of Staff were there
is reasonable suspicion of fraud or criminal activity against that company.

8

--------------------------------------------------------------------------------



Further details are to be found in the Company Handbook or relevant policy.

28.   Severability

If any provision of this agreement or of a clause hereof is determined to be
illegal or unenforceable by any court of law or any competent governmental or
other authority, the remaining provisions within that clause and the remainder
of this agreement shall be severable and enforceable in accordance with their
terms so long as this agreement without such terms or provisions does not fail
of it's essential purpose. The parties shall negotiate in good faith to replace
any such illegal or unenforceable provisions with suitable substitute provisions
which will maintain as far as possible the purposes and the effect of this
agreement.

29.   IT Security

Every staff member is responsible for complying with the security requirements
detailed in the IT Security Policies and Procedures Documents. This will be by
using appropriate safeguards to protect systems and data, by protecting
sensitive data from improper disclosure, by backing up critical data
periodically, and if a security incident occurs, by following proper incident
response procedures. Further details are to be found in the relevant
Policy/Company Handbook.

ANY PREVIOUS CONTRACT OF EMPLOYMENT BETWEEN THE COMPANY AND THE EMPLOYEE IS
HEREBY SUPERSEDED

 
   
   
    Signed on behalf of the Company   GRAPHIC [g341241.jpg]

--------------------------------------------------------------------------------

Charles Burdick, Group Finance Director
 
 
Date
 


--------------------------------------------------------------------------------


 
 
 
 
   
  I hereby acknowledge that I accept the Terms and Conditions of Employment as
stated above and that I have received this written statement of them.


 
 
I confirm my start date as
 
To be confirmed
 
 
Signed by the employee
 
GRAPHIC [g84143.jpg]

--------------------------------------------------------------------------------


 
 
Date
 
6/3/00
 
 
Employee name
 
Neil Smith

9

--------------------------------------------------------------------------------




APPENDIX D


GRAPHIC [g581834.jpg]


ADDITIONAL BENEFITS


Telewest offers an excellent range of benefits, which you will find, detailed
below. You will also receive further information on other benefits at your
induction, or you may refer to the appropriate section in your Company handbook.

COMPANY PENSION SCHEME

Telewest operates an occupational pension plan. All permanent employees are
encouraged to join, regardless of their status or number of hours worked.

The Scheme is a "money purchase" arrangement, where yours and the Company's
contributions are invested and accumulate into an individual pot of money to be
used to purchase benefits to meet your own circumstances, at the time of your
retirement. In the event of your death, (before retirement) the total fund would
become payable to your dependants.

You will be eligible to join the scheme on the commencement of your employment.
Should your start date be during the calendar month entry to the scheme is on
the 1st of the month following your start date. Further details about the Plan
are set out in the enclosed explanatory booklet.

The Company will contribute to the Plan on your behalf, providing you pay a
minimum 3% contribution. Details are set out in the explanatory booklet. You
will also have the opportunity to make additional contributions (without Company
matching) up to a maximum of 15% of taxable earnings (subject to the annual
earnings cap limit).

Your contributions will qualify for tax relief, at your normal rate of taxation.

Members of the Scheme are not contracted-out of the State Earnings Related
Pension Scheme (SERPS) and therefore pay the full rate of National Insurance
contributions and accrue SERPS benefit.

The normal retirement age is 60. For further details on the Plan, please contact
your HR department.

PRIVATE MEDICAL INSURANCE

In partnership with PPP Healthcare, the Company subscribes on your behalf to its
private health care scheme for you and your family. Entry to the scheme is
automatic and commences from the first day of employment.

If you wish to opt out of the Company PPP scheme you must inform your local
Human Resources team in writing. (Please note that if you chose to opt out, you
may not apply to join the scheme until the annual scheme renewal on 1st April).
You may however, if as a result of a lifestyle change. ie, new partner, birth of
a child, add dependants to your enrolment at any time in the year,

Please be aware that PPP cover is a taxable benefit and that your receipt of
this will be declared to the Inland Revenue annually. You will pay tax on the
value of the benefit at your normal rate of taxation.

FAMILY COVER

Cover under the PPP scheme also extends to your family from the date of
commencement of your employment. In order to initiate the cover for your partner
and/or dependants you will be asked to provide details of their names and date
of births. Dependants are children under the age of 21 or in full-time
education.

--------------------------------------------------------------------------------



CLAIMS

If a doctor refers you to a specialist you should first seek the doctor's advice
about the need to seek private medical care.

If private medical treatment is recommended, you need to ring the PPP Helpline
0800 146 688 to obtain a claim form. You should telephone the help line before
you embark on my treatment or incur any costs. The help line is available
between 8.00 am and 10.00 pm front Monday to Friday, and 9.00 am–5.00 pm on
Saturday and is managed by experienced customer advisors with support from
qualified nurses. When you join the Company you will receive a PPP scheme
membership booklet including a help line card with the help line telephone
number.

If you do not adhere to this procedure you may be personally responsible for any
medical costs incurred.

CONTAINING COSTS

Since PPP cover is a taxable benefit, the higher the costs of subscription the
greater your liability for income tax. It is to both the Company's and your
advantage, therefore, to contain costs as much as possible.

Please read the PPP scheme member's booklet, which contains useful advice about
seeking private medical treatment. (Further copies available from your HR
department).

PERMANENT HEALTH INSURANCE

Should you be absent from work due to illness or accident continuously for more
than 28 weeks you may be eligible to continue to receive a proportion of your
pay. The payments will continue however long the incapacity may last, and if
necessary, right up to your normal retirement age.

We have arranged group insurance (usually called permanent health insurance or
PHI) with an insurance company. The benefits are subject to the restrictions
imposed, and to the admittance of a claim, by the insurer.

In the case of our policy, the payment of benefit commences after 28 weeks of
the incapacity. In the event of a claim, once you have satisfied the conditions
required by the Company, you will be asked to provide medical evidence
satisfactory to the insurers before any payments can be made. Any payments are
made at the discretion of the insurance company and should not be assumed
guaranteed until confirmation has been received. Any such payments will be made
in accordance with the policy terms and conditions of the insurers with whom we
hold the policy at that time. In common with other policies of this type,
certain health conditions may not be eligible for PHI cover.

Further details are available from your HR department, where the scheme rules
will also be available for inspection.

Every attempt will be made to re employ you in your own or a suitable
alternative occupation in the event of recovery. However, should there be no
suitable vacancy, the Company reserves the right to terminate your employment.

The benefit will amount to 75% of your net pay*, after taking into account any
State Sickness and invalidity benefits, as well as National Insurance
contributions, income tax and your pension contribution to the pension scheme.
In addition, the Company's pension contributions to Pension Scheme will be
maintained. Life Assurance cover will also be maintained at the pre-disability
level.

As a permanent employee, you will qualify for the Scheme from your first day of
employment.

* The benefit will be based on your basic annual salary, prior to disability, or
if appropriate, "on target earnings" for employees who are given an OTE figure.
The figure on which the benefits are based cannot be greater than the annual
average of the employees' total earnings with the Company for the last three
years.

The availability of PHI does not preclude dismissal on grounds of incapability,
either prior to the benefit being paid or even during the course of payment.

--------------------------------------------------------------------------------



LIFE ASSURANCE

From the first day of employment with the company you are covered for Life
Assurance. The benefit is available whether or not you join the pension scheme.
The benefit payable to your beneficiaries/dependants is four times your annual
salary in the event of your death. This benefit will amount to 4 × your basic
salary. Salaries in excess of the current free limit of £96,000 will require
underwriting through our Insurance Company. You may be required to attend a full
medical in order for underwriting to commence.

Benefit is available for any cause of death including illness and accident
whether it occurs at work or not and is based upon the salary received at the
time of death. Employees with an "on target earning" will receive four times "on
target earnings". (Subject to any Inland Revenue limits).

The Company will meet the costs of premiums for this benefit and you are not
taxed on the benefit. Under present legislation your benefit will not normally
be subject to Inheritance Tax.

To avoid any possible tax liability and the delays, which can occur when
payments are made the Scheme, is arranged so that the Trustees of the Pension
Scheme have the discretion to decide who receives the benefit.

You must complete a Nomination of Beneficiary forms and advise your local Human
Resources team of any changes that you may wish to make from time to time. A
Nomination of Beneficiary form is enclosed with your offer of employment.

The Trustees will respect your wishes, where possible, in respect of
nominations, but do have the authority to amend these depending upon personal
circumstances prevailing in the event of your death. It is therefore important
that you ensure that your nomination form is kept up to date if your
circumstances change.

Life Assurance cover is arranged with an insurance company on your behalf but
you should note that the responsibility for meeting any claims or dealing with
disputes rests entirely with the Insurers and the Trustees of the Pension
Scheme.

ACCIDENT INSURANCE

From your first day of employment with the Company you are also covered under
the Company's accident insurance scheme. This provides you with personal
accident insurance up to a value of four times your annual salary in the event
of loss of one or more eyes and limbs.

Further details are available from your HR department.

Please read the information contained In the above Appendix D and sign the
acknowledgement section below to indicate your receipt and understanding of this
information. Please retain a copy of the Appendix D for your own records and
return the signed Appendix D to the HR department together with your signed
Contract of Employment.

 
   
   
   
SIGNED                 GRAPHIC [g84143.jpg]        

--------------------------------------------------------------------------------

   
PRINT NAME
 
 
 
 
 
     
GRAPHIC [g884834.jpg]        

--------------------------------------------------------------------------------

   
DATE
 
 
 
 
 
      6/3/00        

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------



Appendix E

GRAPHIC [g930793.jpg]

Entitlement to Company Car or Cash Allowance in lieu

You will be entitled to the use of a Grade D car supplied by the Company for
business and private use, running costs to be met by the Company. The provision
of this vehicle is conditional on your acceptance of the rules of use contained
in the Vehicle Users' Handbook, a copy of which is available on request.

You will also be entitled to receive a Company Fuel Card provided by the Company
for Private and Business use. This will be issued to you on commencement of
employment.

If you accept the use of a Company vehicle you agree to notify the Company of
any accident, prosecution, licence endorsement or any disability which may, in
any way affect your driving ability.

If you accept the use of a Company vehicle you agree never to drive a Company
vehicle with an excess of alcohol or drugs as prescribed by law. You agree to
notify the Company immediately if you are summonsed for a drink driving offence
committed in a Company vehicle. You acknowledge that you may be suspended from
work pending the court hearing and, if convicted, will be dismissed without
notice. Failure to report the offence will itself result in dismissal.

The Company reserves the right to recall the Company vehicle in the event of a
four week continuous period of absence due to sickness or injury.

Upon termination of employment, the Company vehicle will be immediately
returnable and no compensation would be payable.

As an alternative you may wish to consider exchanging your vehicle benefit for a
cash allowance which would be paid monthly as an addition to your salary. The
current level of allowance for your grade of vehicle is £8,844 per annum.

This allowance will be subject to usual tax and NI deductions but is not
reckonable for pension, overtime or bonus purposes. The cash allowances will be
reviewed Company-wide from time to time and may be increased or decreased
depending on the prevalent Vehicle policy and tax situation. Car allowances are
not included as part of your annual salary review.

Cash allowances are granted for a one year term at the end of which you may
again have the choice of accepting a Vehicle should the prevalent policy allow.

Depending on the requirements of your job you may be required to observe certain
restrictions on the type of vehicle you use for business purposes. For example
in most instances the Vehicle should be;

•Less than four years old at time of the acceptance of the cash allowance

•Of standard specification (i.e. uncustomised)

•In good physical and mechanical order

The above restrictions are likely to apply unless you have no reason to use a
vehicle on business.

If you accept a cash allowance you may be able to claim Income Tax deductions
against certain vehicle expenses, for example a percentage of the maintenance.
insurance and running costs. The higher the percentage of business miles to
personal miles you travel the more significant these tax savings will be. You
are advised to take financial advice, or consult your tax office, to find out
more about possible savings.

You should note that you will be required to insure a personally owned vehicle
for any business travel.

--------------------------------------------------------------------------------




It is Company policy to make the most efficient use of its car fleet and
consequently if a Grade D vehicle, of any model, is currently available in the
fleet to be reallocated, you will be obliged to take this as your company
vehicle for its remaining term.

Should you opt for a Company Car, and there be no existing Grade D vehicle
within the fleet requiring reallocation, you will be informed, and requested to
select from the current company vehicle listing relevant to your grade.

Please indicate below whether you prefer to be provided with a company vehicle
or the alternative cash allowance.

 
   
  X

--------------------------------------------------------------------------------

Cash Allowance   @ £8,844    
Company Car
 
 
 
X

 
   
   

Examples of Grade D Vehicles
Full list by manufacturer available on request
 
Audi
BMW
Jaguar
Land Rover
Mercedes
Saab
Volvo
Rover
 
A4 2.8 SE 4dr
528i 2.8 SE 4dr
S-Type 3.0 V6 4dr
Discovery 3.9 V8i GS 5st 5dr Est
C 230 K 2.3 Elegance Komp 4dr
9-3 Coupe 2.3 Viggen 3dr
S80 2.9 SE 4dr Auto
825 2.5 Sterling 4dr

 
 
   
   
Signed GRAPHIC [g84143.jpg]   Date   6/3/00  

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Please return this form with your signed Statement of Terms and Conditions

--------------------------------------------------------------------------------



24th September 2002

Neil Smith
Cricketwood House
Frensham Road
Lower Bourne
Farnham
Surrey
GU10 3PZ

Dear Neil

Further to our recent discussions, I am pleased to confirm your appointment as
Finance Director, with effective from 1 September 2002, reporting to me. From
the same date, your salary is increased to £185,000. This increase will be
reflected in the October payroll and will be backdated to the above date.

As a result or your appointment, your grade has been reviewed and you will now
be administered in Grade C of the Company's structure. All other terms and
conditions of your employment remain unchanged.

It remains for me to congratulate you on your new appointment and to wish you
success with this exciting new challenge, I look forward to working with you.

Best wishes.

Yours sincerely,

Charles Burdick
Managing Director

--------------------------------------------------------------------------------



GRAPHIC [g318736.jpg]

Neil Smith
Cricketwood House
Frensham Road
Lower Bourne
Farnham
Surrey
GU10 3PZ   Telewest Communications plc
160 Great Portland Street
London W1W 5QA Telephone 020 7299 5000
Fax 020 7299 6000
www.telewest.co.uk

25th August, 2003

Dear Neil

Further to our recent discussions I am delighted to be able to confirm your
appointment to the position of Group Finance Director with effect from
1st September 2003. You will report directly to me.

To reflect your increased responsibilities your salary will be increased to
£250,000 per annum also with effect from 1st September, 2003. This is confirmed
as a Grade C role.

As you are aware the proposed financial restructuring of the Company is likely
to result in only one board position being available to the current management
team. Therefore, with effect from the date of your appointment, the position of
Group Finance Director will not be a Board appointment. However, you also
understand that it is possible that after the completion of the financial
restructuring a newly constituted Board may appoint a senior finance executive
and that person may be appointed to the Board. Your reporting lines may then
change as may some of your responsibilities. By signing this letter you agree
that any such other appointment or changes will not constitute a breach or your
contract of employment or a constructive dismissal by the Company. For the
avoidance of doubt, it is not envisaged that there would be any reduction in
your remuneration by virtue of such changes.

Whilst the future senior management structure of the Company is uncertain I
would nevertheless like to take this opportunity to wish you every success in
your new role.

Except as varied by this letter. your current terms and conditions continue to
apply to your new appointment.

Please will you sign and return the duplicate copy of this letter to confirm
your acceptance of your revised terms and conditions.

Yours sincerely,

GRAPHIC [g292171.jpg]  
Charles Burdick
Managing Director
    Telewest Communication plc
Export House
Cawsey Way
Woking
Surrey GU21 6QX
 
Reg in England No 2983307

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.9



TELEWEST COMMUNICATIONS GROUP LTD STATEMENT OF TERMS AND CONDITIONS

APPENDIX D



ADDITIONAL BENEFITS
